06/06/2017


                                           DA 16-0569
                                                                                        Case Number: DA 16-0569


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2017 MT 136N



MARA GUIFFRIDA,

               Petitioner and Appellee,

         v.

RONALD GLICK,

               Respondent and Appellant



APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DR 16-089C and DR 16-574C
                       Honorable Heidi Ulbricht, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Ronald Dwayne Glick, self-represented, Kalispell, Montana

                For Appellee:

                       Mara Guiffrida, self-represented, Kalispell, Montana



                                                  Submitted on Briefs: April 19, 2017

                                                             Decided: June 6, 2017


Filed:

                       __________________________________________
                                        Clerk
Justice Dirk M. Sandefur delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Ronald Dwayne Glick, appearing pro se, appeals from a protective order issued by

the Eleventh Judicial District Court in Flathead County for the benefit of his ex-girlfriend,

Mara Guiffrida. The District Court determined Guiffrida was the victim of stalking, which

is defined as follows:

       A person commits the offense of stalking if the person purposely or
       knowingly causes another person substantial emotional distress . . . by
       repeatedly . . . harassing, threatening, or intimidating the stalked person, in
       person or by mail, electronic communication, as defined in 45-8-213, or any
       other action, device, or method.

Section 45-5-220(1), MCA.        The order bars Glick from harassing, threatening, or

intimidating Guiffrida via his blog, on which Glick has accused Guiffrida of murder and

threatened to reveal “personal, private, intimate things” about her. (Emphasis in original.)

Glick asserts four distinct errors, which we address in turn.

¶3     First, Glick asserts the District Court erred in excluding evidence he offered to

impeach Guiffrida’s testimony. District courts have broad discretion in determining the

admissibility of evidence. Puccinelli v. Puccinelli, 2012 MT 46, ¶ 12, 364 Mont. 235, 272
P.3d 117. Evidence is relevant for impeachment purposes if it bears upon the credibility

                                             2
of a witness. M. R. Evid. 401. The impeachment evidence at issue here—a corporate

record listing Glick as a registered agent of a company he and Guiffrida once ran—had no

bearing on Guiffrida’s credibility. Contrary to Glick’s assertions, simply being a registered

agent does not prove he was the sole owner of the company—a fact that would undermine

Guiffrida’s unrelated claim to an ownership interest in the company’s assets. The District

Court did not abuse its discretion in excluding Glick’s impeachment evidence.

¶4     Second, Glick asserts the record lacks substantial credible evidence to support the

District Court’s finding that Glick was stalking Guiffrida. We review a district court’s

findings of fact for clear error, which exists when substantial, credible evidence fails to

support the findings of fact. Roland v. Davis, 2013 MT 148, ¶ 21, 370 Mont. 327, 302 P.3d
91. Because trial courts are in the best position to assess the credibility of witnesses and

weigh conflicting evidence, “[w]e will not substitute our judgment for that of the trial court

when the issue concerns the weight given to certain evidence or the credibility of the

witnesses.” Walls v. Travelers Indem. Co., 281 Mont. 106, 110-11, 931 P.2d 712, 715

(1997). Glick claims Guiffrida failed to produce copies of his blog entries at the hearing,

but the record shows Guiffrida in fact produced for the District Court an example of the

content published on Glick’s blog. In that example, Glick accused Guiffrida of murder and

threatened to reveal “personal, private, intimate things” about Guiffrida. (Emphasis in

original.) Guiffrida also testified that Glick had previously threatened to release personal

information about her, her daughters, and her ex-husband. Based on Glick’s own writing




                                              3
and Guiffrida’s testimony, we conclude that substantial credible evidence supports the

District Court’s findings.

¶5     Third, Glick asserts the District Court erroneously determined Glick’s blog posts

satisfied the definition of electronic communications in § 45-8-213(4), MCA. “‘Electronic

communication’ means any transfer between persons of signs, signals, [or] writing . . .

transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or

photo-optical system.” Section 45-8-213(4), MCA. Glick maintains that his blog posts

were not sent directly to Guiffrida, so they did not satisfy the “transfer between” element

of § 45-8-213(4), MCA. The definition of electronic communication, however, does not

require that the writing be sent directly or exclusively to a particular person. Each viewer

of Glick’s blog, including Guiffrida, was a recipient of Glick’s written communications,

which satisfied the “transfer between persons” element of § 45-8-213(4), MCA. The

District Court therefore did not err as a matter of law in applying § 45-8-213(4), MCA.1

¶6     Finally, Glick asserts the protective order violates his free speech rights. “[N]either

the First Amendment nor Article II, Section 7 provide unlimited protection for all forms of

speech.” St. James Healthcare v. Cole, 2008 MT 44, ¶ 29, 341 Mont. 368, 178 P.3d 696.

“[W]here matters of purely private significance are at issue, First Amendment protections

are often less rigorous.” Snyder v. Phelps, 562 U.S. 443, 452, 131 S. Ct. 1207, 1215 (2011).


1
  Glick also appears to assert the District Court erred in applying § 45-8-213(1), MCA, which
defines the elements of a violation of privacy in communications. The protective order,
however, does not mention a violation of privacy in communications. The District Court relied on
§ 45-8-213, MCA, only for its definition of “electronic communications” in paragraph (4). Glick’s
asserted error regarding § 45-8-213(1), MCA, is therefore inapposite.
                                                 4
Whether speech is of public or private concern turns on the “content, form, and context”

of the speech, “as revealed by the whole record.” Snyder, 562 U.S. at 453-54, 131 S. Ct.

at 1216 (internal quotations omitted). “[F]ree speech does not include the right to cause

substantial emotional distress by harassment or intimidation.” State v. Cooney, 271 Mont.
42, 48, 894 P.2d 303, 307 (1995). Upon a full review of the record, it is clear Glick’s

harassment of Guiffrida concerns a matter of purely private significance, which is not

entitled to rigorous protection under the state and federal rights to free speech. The District

Court determined Glick’s blog posts about Guiffrida went beyond mere speech and

amounted to stalking. We agree. Thus, the protective order does not violate Glick’s rights

under the First Amendment of the U.S. Constitution or Article II, Section 7 of the Montana

Constitution.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. Having reviewed the brief and the record on appeal, we

conclude that the Appellant has not met his burden of persuasion. We affirm.


                                                   /S/ DIRK M. SANDEFUR

We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JIM RICE

                                              5